McAdam, J.
The judgment restrains the defendants from maintaining the elevated railway structure in front of the premises known as “So. 94 Sixth Avenue, ” unless the defendants, within a time specified, pay the plaintiff $1,200 for a release of the easement, and $400 damages. The evidence satisfactorily sustains the findings of the referee, and warrants the judgment rendered. So errors were committed during the trial which require a reversal, and the judgment appealed from must be affirmed, with costs.